DETAILED ACTION

Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory

This action is an Allowance for claims on the merits in response to the application filed on 12/03/2021.
Claims 4 and 8-10 remain pending in this application and are allowed.



Allowable Subject Matter
Claims 4 and 8-10 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 4 of the invention anticipated or obvious:
Nathan et al., U.S. Pub. 20140379296, (discussing the tracking of moveable objects).
Kawabe et al., U.S. Pub. 20120291544, (discussing the detecting of movement of user via accelerometer).
Miyazaki, W.O. Pub. 2013187035, (discussing the tracking of users’ actions via sensors).
Porzi et al., A Smart Watch-Based Gesture Recognition System For Assisting People With Visual Impairments, http://conferences.sigcomm.org/sigcomm/2011/papers/greennet/p43.pdf, https://www.researchgate.net/publication/262233058_A_smart_watch-based_gesture_recognition_system_for_assisting_people_with_visual_impairments, Proceedings of the 3rd ACM international workshop on Interactive multimedia on mobile & portable devices, 2013 (discussing a smart watch for tracking users activities for assisting people with visual impairments).

Claim Rejections - 35 USC § 103
Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 4 is removed in light of Applicant's claims and remarks of 12/03/2021, which are deemed persuasive as to independent claim 4. The reasons for 
Claim 4
the activity meter data operation determination unit reading the estimated operations of the time intervals stored in the operation performance memory, and comparing an estimated probability (P(A(k)yS(k))) corresponding to the estimated operation (A(k)y) with a predetermined threshold value, 
the activity meter data operation determination unit, when the estimated probability (P(A(k)yS(k))) is larger than the threshold value, at least maintaining the estimated operation (A(k)Y), 
the activity meter data operation determination unit, when the estimated probability (P(A(k)vyS(k))) is equal to or smaller than the threshold value, multiplying the occurrence probability (P(A(k)zjA(k-1)x)) of the corresponding time interval by the estimated probability (P(A(k)yS(k))) to obtain a multiplication result, 
the activity meter data operation determination unit, when the multiplication result is larger than the threshold value, correcting the estimated operation (A(k)y) to an estimated operation (A(k)z),

Applicant’s Remarks of 12/03/2021 at pg. 12 and 13 as follows:
“The '418 application is directed to a method comprising receiving, from a client device, one or more sensor signals corresponding to one or more motions of the client device; determining one or more activities of a user using a first analysis algorithm to select, based on the one or more sensor signals, one or more activity types. 
However, Applicants respectfully submit that the '418 application fails to disclose at least an activity meter data operation determination unit (1) when the estimated probability is larger than the threshold value, at least maintaining the estimated operation, (2) when the estimated probability is equal to or smaller than the threshold value, multiplying the occurrence probability of the corresponding time interval by the estimated probability to obtain a multiplication result, and (3) when the multiplication result is larger than the threshold value, correcting the estimated operation, as recited in amended Claim 4. 
The '149 application is directed to a system for obtaining monitored information about an individual and providing the individual with feedback, comprising a monitoring device with one or more sensors that detects or measures individual information selected from of at least 
 
 

However, Applicants respectfully submit that the '149 application fails to disclose an activity meter data operation determination unit that (1) when the estimated probability is larger than the threshold value, at least maintaining the estimated operation, (2) when the estimated probability is equal to or smaller than the threshold value, multiplying the occurrence probability of the corresponding time interval by the estimated probability to obtain a multiplication result, and (3) when the multiplication result is larger than the threshold value, correcting the estimated operation, as recited in amended Claim 4. 
Thus, no matter how the teachings of the '418 and '149 applications are combined, the combination does not teach or suggest at least the activity meter data operation determination unit recited in amended Claim 4. Accordingly, Applicants respectfully submit that the rejection of Claim 4 is rendered moot by the present amendment to that claim. ”
Page 9 of 13 
Response dated January 5, 2021 
Attorney Docket No. 132247-US 
Response to Office Action of October 14, 2020 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624